Citation Nr: 1542104	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  11-17 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy, for purposes of accrued benefits.

2.  Whether new and material has been received to reopen the claim for service connection for diabetes mellitus, for purposes of accrued benefits.

3.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1318. 

4.  Entitlement to service connection for the cause of the Veteran's death.

5.  Entitlement to burial benefits.



REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to July 1979 and from August 1985 to January 1993.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claim for entitlement to burial benefits was denied in a June 2009 VA Form 21-8947.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

On her substantive appeal, the Veteran indicated that she wanted a hearing before the Board.  In an August 2015 written statement signed by her representative, the appellant withdrew her request for a hearing.  Therefore, the request for a hearing has been withdrawn.

The issues of (1) service connection for the cause of the Veteran's death; and 
(2) entitlement to burial benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran died in June 2007; the appellant is the Veteran's surviving spouse.

2.  At the time of his death, the Veteran had pending claims for service connection for cardiomyopathy and a claim to reopen service connection for diabetes mellitus.

3.  The appellant did not file a claim for accrued benefits within one year of the Veteran's death.

4.  The Veteran was not a former prisoner of war nor was he in receipt of compensation at the 100 percent rate due to service connected disability for a period of at least five years immediately after his discharge from active service or for 10 or more years prior to his death.


CONCLUSIONS OF LAW

1.  The criteria for entitled to service connection for cardiomyopathy, for purposes of accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000(c) (2015).

2.  The criteria for whether new and material has bene received to reopen the claim for service connection for diabetes mellitus, for purposes of accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000(c) (2015).

3.  The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

As to the claims for accrued benefits, the appellant was notified via a September 2008 letter of the criteria for establishing accrued benefits, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  As discussed in detail below, the law, and not the evidence is dispositive in this case regarding the accrued benefits claims; therefore, the VCAA is not applicable to those issues.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  As such, no further discussion of the VCAA is warranted regarding those claims.

Similarly, with respect to the appellant's claim for DIC pursuant to the provisions of 
38 U.S.C.A. § 1318, the Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  The notice provisions and duty to assist provisions are not applicable to a claim, where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004.  As there is no dispute as to the underlying facts of this case, and as the Board has denied the claim as a matter of law, the notice and duty to assist provisions are inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001).

Accrued Benefits Claims

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998); Taylor v. Nicholson, 21 Vet. App. 126, 128-29 (2007).  The application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In this case, the record shows that the Veteran had a pending claim for entitlement to service connection for cardiomyopathy and a pending claim to reopen service connection for diabetes mellitus at the time of his death in June 2007.  See Veteran's claim dated in March 2006.  The claims were not adjudicated by the RO; therefore, these issues remained pending and unadjudicated at the time of the Veteran's death in June 2007. 

The record demonstrates that the appellant filed her claim for accrued benefits in September 2008.  The Veteran's death certificate shows that he died in June 2007.  Accordingly, as the appellant's filing for accrued benefits occurred more than one year after the Veteran's death, the accrued benefits claims are barred as untimely. 

Moreover, prior to September 2008, VA did not receive any communication that could be construed as an informal claim for accrued benefits.  The Board notes that the appellant contacted the RO in July 2007 to notify VA of the Veteran's death; however, the appellant did not indicate that she was filing a claim for accrued benefits.  See also representative's August 2015 memorandum (representative states that appellant filed her claim in September 2008).

As the record shows that the appellant did not file her application for accrued benefits within one year after the date of the Veteran's death, she is not legally entitled to these benefits.  See 38 C.F.R. §§ 3.1000(c), 3.152(b) (2015).  The law pertaining to eligibility for accrued benefits is dispositive of these issues, and the appellant's claims must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Compensation under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to dependency and indemnity compensation where it is shown that a veteran's death was not the result of willful misconduct, and at the time of death, the veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria: (1) that the veteran was continuously rated totally disabled for the 10 years immediately preceding death; (2) that the veteran was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or, (3) that the veteran was a former prisoner of war, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b) (West 2014).  The statute was implemented by VA at 38 C.F.R. § 3.22.

The Veteran was discharged from active duty service in January 1993.  The Veteran did not serve in combat and was not a prisoner of war.  The Veteran had not been granted service connection for any disability prior to his death in June 2007.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to DIC benefits.  The requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are clearly not met.  The Board notes that the evidence does not show, nor does the appellant assert that the Veteran was a former prisoner of war.  The Veteran was not in receipt of compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service or for 10 or more years prior to his death.  Accordingly, entitlement to DIC under 38 U.S.C. 
§ 1318 is not warranted as a matter of law.


ORDER

Entitlement to service connection for cardiomyopathy, for purposes of accrued benefits, is denied.

The application to reopen the claim for service connection for diabetes mellitus, for purposes of accrued benefits, is denied.

Entitlement to DIC under 38 U.S.C. § 1318 is denied.


REMAND

The appellant contends that the Veteran's death was caused, at least in part, by a heart disorder.  The death certificate notes that he Veteran died of cardiogenic shock.  The leading causes of his cardiogenic shock were noted to include congestive heart failure, non-ischemic cardiomyopathy, and diabetes.  

Available service treatment records include dental records of a notation in June 1992 that the Veteran was being followed for hypertension and elevated cholesterol;  he was prescribed Lopid and an unknown dieretic.  Aside from dental records, there are no other service treatment records for the Veteran's period of active duty service from August 1985 to January 1993.  The RO has not made a formal finding that the Veteran's service treatment records are partially missing or unavailable.  As such, a remand is warranted for additional development to attempt to obtain any outstanding service treatment records for the Veteran's periods of active duty service. 

Indeed, in a June 2003 request for information, the RO requested all service treatment records for the Veteran's period of active service from August 1985 to January 1993.  Notably, however, the Veteran also served on active duty from October 1975 to July 1979.  See DD Form 214.  While these service treatment records have not been formally requested, VA nonetheless received an August 1972 report of medical examination where the Veteran's blood pressure was noted to be 138/90 in connection with the RO's initial request in June 2003. This available evidence suggests some possibility that the Veteran may have had elevated blood pressure readings during his first period of active duty service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, (Note 1 following Diagnostic Code 7101 provides that the term "hypertension" means the diastolic blood pressure is predominantly 90 millimeters or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters).  For these reasons, the Board finds that a remand is warranted in order to attempt to obtain all service treatment records for both of the Veteran's periods of active duty service; and if unavailable, to make a formal finding thereof.

The RO also requested a medical opinion regarding the etiology of the Veteran's cardiac disease.  In a March 2011 VA medical opinion, the examiner noted that there were limited service treatment records for review.  The examiner opined that the Veteran's hypertension (as noted in service) did not cause his cardiac disease.  In support of this opinion, the examiner noted that a private November 1995 hospital record showed that the Veteran was seen for severe dilated cardiomyopathy secondary to alcohol abuse.  The admission record noted that the Veteran had been abusing alcohol for "several years."  The examiner then stated that "if his ethol abuse dates back to military 2-3 years prior to this admission, the Vet most likely was being treated for ethol reversible HTN, solely due to ethol abuse." 

Given the apparent lack of service treatment records, the Board finds the March 2011 VA medical opinion to be speculative as it is solely dependent on the assumption that the Veteran had been abusing alcohol during service.  The available service treatment records do not show any indication that the Veteran was abusing alcohol in service or that his hypertension was related to alcohol abuse.  As such, if additional service treatment records are obtained on remand, the March 2011 VA examiner (if available) should be afforded an opportunity to provide an addendum opinion consistent with the evidence of record.  

To the extent that entitlement to burial benefits is predicated on establishing entitlement to service connection for the cause of the Veteran's death, the Board finds the claim of entitlement to service-connected burial benefits to be inextricably intertwined with the service connection for cause of death claim being remanded herein; adjudication of the service connection claim may affect the merits and outcome of the burial benefits claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the claim of entitlement to service connection for the cause of the Veteran's death must be fully adjudicated and developed by the RO/AMC before the Board can render a final decision regarding the burial benefits claim.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain all outstanding service treatment records for the Veteran's periods of active duty service from October 1975 to July 1979, and from August 1985 to January 1993.  Efforts to obtain these records must continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.  All efforts to obtain service treatment records and search alternate sources should be documented in the claims folder.  

2.  Then, if additional service treatment records are received, the March 2011 VA examiner (if not available, request opinion from another examiner) should provide an addendum opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's heart disease, to include cardiomyopathy, first manifested in service or is otherwise related to service.  The examiner is asked to address the diagnosis of hypertension in service.  

A complete rationale should be provided for any opinion rendered.

3.  Thereafter, the RO/AMC must review the claims folder to ensure that the foregoing requested development has been completed.  If any benefits sought on appeal are not granted, the appellant and her representative should be provided with a Supplemental Statement of the Case ("SSOC") and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


